Name: 2006/724/EC: Commission Decision of 25 October 2006 repealing Decision 2004/262/EC on certain protection measures with regard to registered horses coming from South Africa (notified under document number C(2006) 5020) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of the legal system;  agricultural policy;  international trade;  Africa;  EU institutions and European civil service; NA;  agricultural activity;  means of agricultural production
 Date Published: 2006-10-26; 2007-06-05

 26.10.2006 EN Official Journal of the European Union L 296/23 COMMISSION DECISION of 25 October 2006 repealing Decision 2004/262/EC on certain protection measures with regard to registered horses coming from South Africa (notified under document number C(2006) 5020) (Text with EEA relevance) (2006/724/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Whereas: (1) The temporary admission and the importation of registered horses from South Africa were authorised by Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (2) subject to compliance with certain conditions. (2) Commission Decision 2004/262/EC of 17 March 2004 on certain protection measures with regard to registered horses coming from South Africa (3) was adopted in response to outbreaks of African horse sickness in horses kept within the African horse sickness surveillance zone of the Western Cape Province. (3) In March 2005 the Commission carried out a veterinary animal health inspection mission in South Africa, including in particular the Western Cape, to assess the measures taken to control the African horse sickness outbreaks. Since 28 March 2004 no further cases of that disease have occurred. (4) South Africa has informed the Commission of the satisfactory outcome of a survey in susceptible wildlife, which was completed to ascertain absence of virus circulation in that area. (5) The protection measures should therefore no longer apply and Decision 2004/262/EC should be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/262/EC is repealed. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as amended by 2003 Act of Accession. (2) OJ L 73, 11.3.2004, p. 1. (3) OJ L 81, 19.3.2004, p. 86.